     Case 4:18-cr-00223-RCC-DTF Document 407 Filed 11/20/19 Page 1 of 1
                                                                       _,__FILED          _ _ LOO ED
                                                                              RECEIVED         COP

 1
                                                                               NOV. 2 O 2019
 2
 3
                                                                       BY
 4
 5                      IN THE UNITED STATES DISTRICT COURT
 6                               FOR THE DISTRICT OF ARIZONA
'7
 8    United States of America,                       No. CR-18-00223-TUC.,RCC(DTF)
 9                  Plaintiff,                        VERDICT
10    V.

11     Scott Daniel Warren;

12                  Defendant.
13
14
                                                                            G:i u.., t I Tj
                                                                                  1
15          We the jury, find the Defendant, Scott Daniel Warren, . NdT
16    of Harboring Illegal Alien Kristian Perez-Villanueva as charged in the Indictment.

17
18
19
20
21
22
23
24                                                        dO    NOV    19
      Foreperson's Juror Number                                    Date
25
26
27
28
